Order filed, June 15, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00479-CV
                                 ____________

               SAN JACINTO RIVER AUTHORITY, Appellant

                                         V.

      EDMOND I. HEWITT, JR. AND MARY SUE HEWITT, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-10414


                                     ORDER

      The reporter’s record in this case was due May 31, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cynthia Martinez, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM